Order filed, March 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00030-CV
                                 ____________

ALAN GREGORY FERGUSON, FERGUSON CONTRACTORS, LLC, AND
               DEEP BLUE POOLS, Appellant

                                         V.

      SHARI CHICZEWSKI AND CHARLES CHICZEWSKI, Appellee


                     On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2016-58773


                                      ORDER

      The reporter’s record in this case was due February 9, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the official court reporter for the 61st District Court, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM